Case 3:19-cv-19145-BRM-TJB Document 66-2 Filed 05/11/20 Page 1 of 2 PageID: 729



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                        TRENTON VICINAGE


 DAVID M. GRECO,

                  Plaintiff,            Civil Action No. 3:19-CV-19145

       v.

 GURBIR S. GREWAL, ET AL.,

                  Defendants.


                               PROPOSED ORDER


                                    ARCHER & GREINER
                                    A Professional Corporation
                                    One Centennial Square
                                    P.O. Box 3000
                                    Haddonfield, NJ 08033-0968
                                    (856) 795-2121

                                    Attorneys for Defendants,
                                    Gloucester Township Police Department,
                                    Bernard John Dougherty, Nicholas C.
                                    Aumendo, Donald B. Gansky, William
                                    Daniel Rapp and Brian Anthony Turchi

                                    BY: VINCENT P. SARUBBI, ESQ.
                                        KERRI E. CHEWNING, ESQ.
                                        DANIEL J. DEFIGLIO, ESQ.
Case 3:19-cv-19145-BRM-TJB Document 66-2 Filed 05/11/20 Page 2 of 2 PageID: 730



         This matter having come before the Court by way of motion of Defendants

 Gloucester Township Police Department, Bernard John Dougherty, Nicholas C.

 Aumendo, Donald B. Gansky, William Daniel Rapp and Brian Anthony Turchi

 (“Gloucester Township Defendants”) to dismiss Plaintiff’s Complaint under Fed.

 R. Civ. P. 12(b)(6); and the Court having considered the papers submitted herein,

 and for good cause shown;

         It is on this _____ day of __________, 2020;

         ORDERED that the Gloucester Township Defendants motion to dismiss

 Plaintiff’s Complaint is hereby GRANTED; and it is further

         ORDERED that all claims against the Gloucester Township Defendants

 shall be and are hereby DISMISSED WITH PREJUDICE.



                                        _________________________________

                                        Hon. Brian R. Martinotti, U.S.D.J.

         ___ Opposed

         ___ Unopposed
 218515987v1




                                          2
